Exhibit 10.94


Aramark
RESTRICTED STOCK UNIT AWARD
(TIME VESTING)


1.
Grant of RSUs. Aramark (formerly known as Aramark Holdings Corporation) (the
“Company”) hereby grants the number of Restricted Stock Units (“RSUs”) set forth
on the Certificate of Grant of the Restricted Stock Units attached to this Award
and made a part hereof (the “Certificate of Grant”) to the Participant, on the
terms and conditions hereinafter set forth. This grant is made pursuant to the
terms of the Company Amended and Restated 2013 Stock Incentive Plan (the
“Plan”), which Plan, as amended from time to time, is incorporated herein by
reference and made a part of this Award. Each RSU represents the unfunded,
unsecured right of the Participant to receive a share of Common Stock, (as
specified below) of the Company (each a “Share”), on the dates specified herein.
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan and the Certificate of Grant.

2.
Payment of Shares.

(a)
The Company shall, subject to the remainder of this Award, transfer to the
Participant a number of Shares of the Company equal to the number of RSUs
granted to the Participant under this Award at such time as the Participant
becomes vested in the right to such transfer (x) as set forth on the Certificate
of Grant under “Vesting Date”, so long as the Participant remains employed with
the Company or any of its Affiliates through such Vesting Date, or (y) as
otherwise provided in Section 2(b) or (c) below (in whole Shares only with the
Participant receiving a cash payment equal to the Fair Market Value of any
fractional Share on or about the transfer date).

(b)
Notwithstanding Section 2(a) of this Award,

(i)
upon a Termination of Relationship as a result of the Participant’s death,
Disability, or Retirement with Notice (as defined below) (each, a “Special
Termination”), the installment of RSUs scheduled to vest on the next Vesting
Date immediately following such Special Termination shall remain outstanding and
become vested RSUs on such next Vesting Date, at which time the Shares equal to
the number of vested RSUs shall be transferred, and the remaining RSUs which are
not then vested shall be forfeited; and

(ii)
upon a Termination of Relationship for any reason other than as set forth in
clause (i) above, all outstanding RSUs shall be forfeited and immediately
cancelled.

As used herein, the term “Retirement with Notice” means the Participant’s
retirement from the Company and its Affiliates after providing the Company with


2

--------------------------------------------------------------------------------

Exhibit 10.94


at least 6 months’ prior written notice of such intended retirement (and with
such notice having been delivered upon or after the Participant’s attainment of
age 62) and achieving 5 years of employment with the Company and its Affiliates
following October 7, 2019; provided, however, that if the Company involuntarily
terminates the Participant without Cause or the Participant dies or incurs a
Disability after the Participant delivers the notice described in this sentence,
such termination shall not fail to qualify as a “Retirement with Notice” by
virtue of the termination occurring less than 6 months after the notice date.
(c)
Also notwithstanding Section 2(a) or (b) of this Award, in the event of (i) the
occurrence of a Change of Control and (ii) thereafter, a Termination of
Relationship of the Participant by the Company or any of its Affiliates (or
successors in interest) without Cause or by the Participant for Good Reason that
occurs prior to the second anniversary of the date of such Change of Control,
then all then outstanding RSUs shall become vested and the number of Shares
equal to all such outstanding RSUs hereunder shall be distributed to the
Participant, in each case, as soon as practicable following the date of such
Termination of Relationship; provided that the Committee may determine that, in
lieu of Shares and/or fractional Shares, the Participant shall receive a cash
payment equal to the Fair Market Value of such Shares (or fractional Shares, as
the case may be) on the Change of Control.

(d)
Upon each vesting event of any RSUs and the corresponding transfer of Shares as
a result thereof, in each case in accordance with Sections 2(a), 2(b) or 2(c) of
this Award, as applicable, the RSUs with respect to which Shares have been
transferred hereunder shall be extinguished on the relevant transfer dates. In
compliance with Section 409A of the Code, in no event shall any transfer occur
later than March 15 of the calendar year following the calendar year in which
the applicable vesting event occurs under this Award.

3.
Dividends. If on any date while RSUs are outstanding hereunder, the Company
shall pay any dividend on the Shares (other than a dividend payable in Shares),
the number of RSUs granted to the Participant shall, as of such dividend payment
date, be increased by a number of RSUs equal to: (a) the product of (x) the
number of RSUs held by the Participant as of the related dividend record date,
multiplied by (y) a dollar amount equal to the per Share amount of any cash
dividend (or, in the case of any dividend payable in whole or in part other than
in cash or Shares, the per Share value of such dividend, as determined in good
faith by the Committee), divided by (b) the Fair Market Value of a Share on the
payment date of such dividend. In the case of any dividend declared on Shares
that is payable in the form of Shares, the number of RSUs granted to the
Participant shall be increased by a number equal to the product of (I) the
aggregate number of RSUs that have been held by the Participant through the
related dividend record date, multiplied by (II) the number of Shares (including
any fraction thereof) payable as a dividend on a Share. Shares shall be
transferred with respect to all additional



3

--------------------------------------------------------------------------------

Exhibit 10.94


RSUs granted pursuant to this Section 3 at the same time as Shares are
transferred with respect to the RSUs to which such additional RSUs were
attributable.
4.
Adjustments Upon Certain Events. In the event of any event described in Section
12 of the Plan occurring after the Date of Grant, the adjustment provisions
(including cash payments) as provided for under Section 12 of the Plan shall
apply.

5.
Restriction on Transfer. The RSUs may not be transferred, pledged, assigned,
hypothecated or otherwise disposed of in any way by the Participant, except (i)
if permitted by the Board or the Committee, (ii) by will or the laws of descent
and distribution or (iii) pursuant to beneficiary designation procedures
approved by the Company, in each case in compliance with applicable laws. The
RSUs shall not be subject to execution, attachment or similar process. Any
attempted assignment, transfer, pledge, hypothecation or other disposition of
the RSUs contrary to the provisions of this Award or the Plan shall be null and
void and without effect.

6.
Data Protection. By accepting this Award, the Participant consents to the
processing (including international transfer) of personal data as set out in
Exhibit A attached hereto for the purposes specified therein and to any
additional or different processes required by applicable law, rule or
regulation.

7.
Participant’s Employment. Nothing in this Award or in the RSU shall confer upon
the Participant any right to continue in the employ of the Company or any of its
Affiliates or interfere in any way with the right of the Company and its
Affiliates, in their sole discretion, to terminate the Participant’s employment
or to increase or decrease the Participant’s compensation at any time.

8.
No Acquired Rights. The Committee or the Board has the power to amend or
terminate the Plan at any time and the opportunity given to the Participant to
participate in the Plan and the grant of this Award is entirely at the
discretion of the Committee or the Board and does not obligate the Company or
any of its Affiliates to offer such participation in the future (whether on the
same or different terms). The Participant’s participation in the Plan and the
receipt of this Award is outside the terms of the Participant’s regular contract
of employment and is therefore not to be considered part of any normal or
expected compensation and that the termination of the Participant’s employment
under any circumstances whatsoever will give the Participant no claim or right
of action against the Company or its Affiliates in respect of any loss of rights
under this Award or the Plan that may arise as a result of such termination of
employment.

9.
No Rights of a Stockholder. The Participant shall not have any rights as a
stockholder of the Company until the Shares in question have been registered in
the Company’s register of stockholders.

10.
Withholding.



4

--------------------------------------------------------------------------------

Exhibit 10.94


(a)
The Participant will pay, or make provisions satisfactory to the Company for
payment of any federal, state, local and other applicable taxes required to be
withheld in connection with any issuance or transfer of Shares under this Award
and to take such action as may be necessary in the opinion of the Company to
satisfy all obligations for the payment of such taxes. If Participant has not
made payment for applicable taxes, such taxes shall be paid by withholding
Shares from the issuance or transfer of Shares due under this Award, rounded
down to the nearest whole Share, with the balance to be paid in cash or withheld
from compensation or other amount owing to the Participant from the Company or
any Affiliate, and the Company and any such Affiliate is hereby authorized to
withhold such amounts from any such issuance, transfer, compensation or other
amount owing to the Participant.

(b)
If the Participant’s employment with the Company terminates prior to the
issuance or transfer of any remaining Shares due to be issued or transferred to
the Participant under this Award, the payment of any applicable withholding
taxes with respect to any such issuance or transfer shall be made through the
withholding of Shares from such issuance or transfer, rounded down to the
nearest whole Share, with the balance to be paid in cash or withheld from
compensation or other amount owing to the Participant from the Company or any
Affiliate, as provided in Section 10(a) above.

11.
Section 409A of the Code. The provisions of Section 14(v) of the Plan are hereby
incorporated by reference and made a part hereof.

12.
RSUs Subject to Plan. All RSUs are subject to the Plan. In the event of a
conflict between any term or provision contained herein and a term or provision
of the Plan, the applicable terms and provisions of the Plan will govern and
prevail.

13.
Notices. All notices, claims, certifications, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given and delivered if personally delivered or if sent by
nationally-recognized overnight courier, by telecopy, email or by registered or
certified mail, return receipt requested and postage prepaid, addressed as
follows:

If to the Company, to it at:
If to the Company, to:
Aramark
2400 Market Street
Philadelphia, Pennsylvania 19103
Attention: General Counsel
If to the Participant, to him or her at the address set forth on the signature
page hereto; or to such other address as the party to whom notice is to be given
may have furnished to the


5

--------------------------------------------------------------------------------

Exhibit 10.94


other party in writing in accordance herewith. Any such notice or other
communication shall be deemed to have been received (a) in the case of personal
delivery, on the date of such delivery (or if such date is not a business day,
on the next business day after the date of delivery), (b) in the case of
nationally-recognized overnight courier, on the next business day after the date
sent, (c) in the case of telecopy transmission, when received (or if not sent on
a business day, on the next business day after the date sent), and (d) in the
case of mailing, on the third business day following that on which the piece of
mail containing such communication is posted.
14.
Waiver of Breach. The waiver by either party of a breach of any provision of
this Award must be in writing and shall not operate or be construed as a waiver
of any other or subsequent breach.

15.
Governing Law. THIS AWARD WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OR
CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW YORK OR ANY OTHER
JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY JURISDICTION OTHER THAN THE STATE
OF NEW YORK TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, THE INTERNAL LAW OF
THE STATE OF NEW YORK WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AWARD, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

16.
Modification of Rights; Entire Agreement. The Participant’s rights under this
Award and the Plan may be modified only to the extent expressly provided under
this Award or under Sections 14(a) and (b) of the Plan. This Award and the Plan
(and the other writings referred to herein) constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior written or oral negotiations, commitments, representations
and agreements with respect thereto. For the avoidance of doubt, this Award, the
Certificate of Grant and the Plan do not supersede any "Restrictive Covenant
Agreement" (as defined below) or employment agreement between the Participant
and the Company or its Affiliates.



17.
Clawback upon Breach of Restrictive Covenants. In the event the Participant
breaches the Participant’s “Restrictive Covenant Agreement” (as defined below)
at any time during the Participant’s employment with the Company or within two
years following the termination thereof, then without limiting any other
remedies available to the Company (including, without limitation, remedies
involving injunctive relief), the Participant shall immediately forfeit any
remaining unvested portion of the Award and the Participant shall be required to
return to the Company all Shares previously issued in respect of the Award to
the extent the Participant continues to own such Shares or, if the Participant
no longer owns such Shares, the Participant shall be required to repay to the
Company the pre-tax cash value of such Shares calculated based on the Fair
Market Value of such Shares on



6

--------------------------------------------------------------------------------

Exhibit 10.94


the date such Shares were issued to the Participant in respect of the Award. As
used herein, the “Restrictive Covenant Agreement” means any agreement between
the Participant and the Company or its Affiliates (including, without
limitation, any agreement relating to employment and post-employment
competition) subjecting the Participant to confidentiality, non-solicitation,
non-competition and/or other restrictive covenants in favor of the Company or
its Affiliates.
18.
Severability. It is the desire and intent of the parties hereto that the
provisions of this Award be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. Accordingly, if any particular provision of this Award shall be
adjudicated by a court of competent jurisdiction to be invalid, prohibited or
unenforceable for any reason, such provision, as to such jurisdiction, shall be
ineffective, without invalidating the remaining provisions of this Award or
affecting the validity or enforceability of such provision in any other
jurisdiction. Notwithstanding the foregoing, if such provision could be more
narrowly drawn so as not to be invalid, prohibited or unenforceable in such
jurisdiction, it shall, as to such jurisdiction, be so narrowly drawn, without
invalidating the remaining provisions of this Award or affecting the validity or
enforceability of such provision in any other jurisdiction.

Name:    [(Per Certificate of Grant)]


Date:    [Acceptance Date]


[Note: Grant will be accepted electronically.]


7

--------------------------------------------------------------------------------

Exhibit 10.94




Exhibit A
DATA PROTECTION PROVISION
(a)
By participating in the Plan or accepting any rights granted under it, the
Participant consents to the collection and processing by the Company and its
Affiliates of personal data relating to the Participant by the Company and its
Affiliates and/or agents so that they can fulfill their obligations and exercise
their rights under the Plan, issue certificates (if any), statements and
communications relating to the Plan and generally administer and manage the
Plan, including keeping records of participation levels from time to time. Any
such processing shall be in accordance with the purposes and provisions of this
data protection provision. References in this provision to the Company and its
Affiliates include the Participant's employer.

These data will include data:
(i)    already held in the Participant's records such as the Participant's name
and address, ID number, payroll number, length of service and whether the
Participant works full-time or part time;
(ii)    collected upon the Participant accepting the rights granted under the
Plan (if applicable); and
(iii)    subsequently collected
by the Company or any of its Affiliates and/or agents in relation to the
Participant's continued participation in the Plan, for example, data about
shares offered or received, purchased or sold under the Plan from time to time
and other appropriate financial and other data about the Participant and his or
her participation in the Plan (e.g., the date on which the shares were granted,
termination of employment and the reasons of termination of employment or
retirement of the Participant).
(b)
This consent is in addition to and does not affect any previous consent provided
by the Participant to the Company or its Affiliates.

(c)
In particular, the Participant expressly consents to the transfer of personal
data about the Participant as described in paragraph (a) above by the Company
and its Affiliates and/or agents. Data may be transferred not only within the
country in which the Participant is based from time to time or within the EU or
the European Economic Area1 (“EEA”), but also worldwide, to other employees and
officers of the Company and its Affiliates and/or agents and to the following
third parties for the purposes described in paragraph (a) above:

_____________________________________ 
1The European Economic Area is composed of 27 member states of the European
Union plus Iceland, Liechtenstein and Norway.


8

--------------------------------------------------------------------------------

Exhibit 10.94




(i)    Plan administrators, transfer agents, auditors, brokers, agents and
contractors of, and third party service providers to, the Company or its
Affiliates such as printers and mail houses engaged to print or distribute
notices or communications about the Plan;
(ii)    regulators, tax authorities, stock or security exchanges and other
supervisory, regulatory, governmental or public bodies as required by law;
(iii)    actual or proposed merger or acquisition partners or proposed assignees
of, or those taking or proposing to take security over, the business or assets
or stock of the Company or its Affiliates and their agents and contractors;
(iv)    other third parties to whom the Company or its Affiliates and/or agents
may need to communicate/transfer the data in connection with the administration
of the Plan, under a duty of confidentiality to the Company and its Affiliates;
and
(v)    the Participant's family members, physicians, heirs, legatees and others
associated with the Participant in connection with the Plan.
Not all countries, where the personal data may be transferred to, have an equal
level of data protection as in the EU or EEA. Countries to which data are
transferred include the USA and Bermuda.


All national and international transfer of personal data is only done in order
to fulfill the obligations and rights of the Company and/or its Affiliates under
the Plan.


The Participant may access, modify, correct or withdraw consent to process most
Personal Information about the Participant by contacting the local data
protection officer in the country in which the Participant is based. Please
note, however, that certain Personal Information about the Participant may be
exempt from such access, correction, objection, suppression or deletion rights
pursuant to applicable data protection laws, if the Participant has a complaint
regarding the manner in which personal information relating to the Participant
is dealt with, the Participant should contact the appropriate local data
protection officer referred to above.


(d)
The processing (including transfer) of data described above is essential for the
administration and operation of the Plan. Therefore, in cases where the
Participant wishes to participate in the Plan, it is essential that his/her
personal data are processed in the manner described above. At any time the
Participant may withdraw his or her consent.







9